



EXHIBIT 10.1


AMENDMENT NUMBER TWO
TO THE
EMPLOYMENT AGREEMENT BETWEEN
PARKWAY PROPERTIES, INC. AND JAMES R. HEISTAND




This AMENDMENT NUMBER TWO (the “Amendment”) is dated as of July 7, 2016 and is
entered into by and between Parkway Properties, Inc. (the “Company”) and James
R. Heistand (the “Executive”).


WHEREAS, the Company and the Executive have entered into an Employment
Agreement, dated July 8, 2013 and as previously amended June 15, 2015 (the
“Employment Agreement”), the term of which will expire on July 8, 2016;


WHEREAS, pursuant to that certain Agreement and Plan of Merger, by and among the
Company, Parkway Properties LP, Cousins Properties Incorporated (“Cousins”), and
Clinic Sub Inc., dated as of April 28, 2016 (the “Merger Agreement”), Clinic Sub
Inc. and the Company will combine through a stock-for-stock merger, followed by
a spin-off (the “Spin-Off”) of the Houston-based assets of both Cousins and the
Company into a new publicly-traded real estate investment trust, which we refer
to as “New Parkway”;


WHEREAS, the parties to the Merger Agreement expect that the Executive will
become the President and Chief Executive Officer of New Parkway in connection
with the Spin-Off, and the Company and the Executive now mutually desire to
extend the term of the Employment Agreement; and


WHEREAS, Section 13(c) of the Employment Agreement provides that the Employment
Agreement may be amended by an instrument in writing signed by the Company and
the Executive.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Section 1 of the Employment Agreement, entitled “Effective Date and Term;
Termination of the CIC Agreement” is hereby deleted in its entirety and replaced
with the following:


The Executive shall be employed by the Company for the period commencing as of
the date hereof (the “Effective Date”) and ending on the third anniversary of
the Effective Date (the “Initial Term”); provided that (i) the Initial Term
shall automatically extend for nine additional months and shall end on April 8,
2017 (the “Extension”) and (ii) such period may be further extended by mutual
agreement of the parties hereto on or before April 8, 2017 (the Initial Term,
the Extension, and any such agreed upon extension, the “Term”). From and after
the Effective Date, the CIC Agreement shall terminate and will cease to have any
further force and effect.






--------------------------------------------------------------------------------






2.
Except as expressly amended hereby, the terms of the Employment Agreement shall
be and remain unchanged, and the Employment Agreement as amended hereby shall
remain in full force and effect.





[Remainder of this page left intentionally blank; signature page follows]




































































































2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the date first written above.




 
 
EXECUTIVE
 
 
 
 
 
 
 
 
/s/ James R. Heistand
 
 
James R. Heistand
 
 
 
 
 
 
 
 
PARKWAY PROPERTIES, INC.
 
 
 
 
 
 
 
 
By: /s/ Jeremy R. Dorsett
 
 
Name: Jeremy R. Dorsett
Title: Executive Vice President and General
             Counsel


 
 
 
 
 
By: /s/ David R. O’Reilly
 
 
Name: David R. O’Reilly
Title: Executive Vice President and Chief
             Financial Officer





3